Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In regards to the term “screw-coupled” used in claim 1, it is understood from the specification that the holder includes threads that cooperate with threads of the screw shaft to create the “screw-coupling,” such that rotation of the screw shaft causes the claimed movement of the holder along an axial direction of the screw shaft.
The amendments made to claim 3 below are made in light of the addition of the limitations of claim 11 into claim 1, from which claim 3 depends.  The amendment made to claim 7 below is to provide antecedent basis for the linear motion of the cinching-release pin.
The application has been amended as follows: 
In the Claims:
Claim 3, lines 4-6, replace the limitation “wherein the second link has a claw restraint pin configured to cooperate with the claw to cause the claw to reach the half lock state, and installed at the second end of the second link” with the limitation –wherein the second link has a claw restraint pin installed at the second end of the second link.”
Claim 7, lines 2 and 3, replace the phrase “the linear motion” with the phrase –a linear motion--.
Claim 13, line 3, remove the word “be.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 1, Faitl (DE 102016124781 A1) fails to disclose that the error lever is formed with a claw restraint pin guide groove that accommodates a claw restraint pin, such that when the claw restraint pin is disposed within the claw restraint pin guide groove, the claw restrain pin is disposed outside the claw or contacts the claw to rotate the claw to grip the striker. The examiner can find no motivation to modify the device of Faitl without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        December 28, 2021